Citation Nr: 0813937	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  07-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1953.  He received the Combat Infantryman Badge in 
conjunction with his service during the Korean War.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which, in pertinent part, denied 
entitlement to a rating in excess of 30 percent for PTSD.  

In August 2007, the veteran provided testimony at a hearing 
before the undersigned at the Pittsburgh RO.  A transcript of 
the hearing is of record.


FINDING OF FACT

The veteran's PTSD is manifested by symptoms approximating 
total occupational and social impairment.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 100 percent 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2007).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2007).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  

A GAF score of 31-40 indicates some impairment in reality 
testing or communications or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  Id.

A GAF score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.

A GAF score of 51-60 means there are, "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

Service connection for PTSD was granted in a June 2005 rating 
decision.  An initial rating of 30 percent was assigned, 
effective August 12, 2004.  In August 2005, the veteran 
claimed entitlement to an increase rating.

The veteran was provided a VA psychiatric examination in 
September 2005.  He was noted to be appropriately dressed, 
oriented in all spheres, and had no speech-language 
limitations.  His affect was stable, but moderately decreased 
in range and intensity.  Thought processes were appropriate 
and his thought content was free of delusions, hallucinatory 
experiences, or obsessive-compulsive tendencies secondary to 
PTSD.  The veteran reported that his symptoms were increasing 
irritability, especially with family members, and increased 
difficulty sleeping over the past several months due to 
nightmares.  

The examiner noted that the veteran's problems sleeping were 
probably related to the Iraq conflict because it reminded him 
of Vietnam and Korea.  The veteran also reported flashbacks 
approximately four to five times per week that could be 
dissociative in nature.  He also complained of hypervigilance 
and an easy startle response.  The veteran stated that he had 
been married for 49 years and had been retired for a number 
of years.  Despite his increased irritability, he stated that 
his marital and family relationships had not appreciably 
changed.  He denied suicidal ideation and also denied impulse 
control difficulties other than verbal outbursts.  The 
diagnosis was chronic PTSD with ongoing difficulty with sleep 
and nightmares and concurrent fatigue during the day 
contributing to increased irritability toward family members.  
A GAF score of 50 was assigned.  The examiner noted that the 
score of 50 fell within the upper limits of the 40-50 range 
that was consistent with serious symptoms.  

Records of mental health treatment from the Windber VA 
Medical Center (VAMC) show that the veteran has consistently 
complained of PTSD symptoms such as depression, nightmares, 
flashbacks, irritability, and a constant preoccupation with 
the war in Iraq.  In November 2005, the veteran was noted to 
be anxious and depressed and he complained of having sleep 
that was quite disturbed.  In January 2006 he reported 
experiencing increased depression with a desire to remain at 
home and not socialize.  His doctor noted that the veteran 
was having more symptoms of depression with no motivation and 
lack of enjoyment in doing things.  GAF scores of 55 and 60 
were assigned in July 2006, and the veteran's symptoms were 
found to have intensified with the current war in Iraq.  

Beginning in September 2006, the veteran's GAF scores 
steadily declined.  At that time he was assigned a GAF score 
of 50 based on his complaints of worsening flashbacks.  A 
month later, in October 2006, the veteran's social worker 
assigned a GAF score of 45 and noted that the veteran's PTSD 
had worsened.  Following the veteran's wife's diagnosis of 
cancer in November 2006 and the veteran's involvement in a 
motor vehicle accident in January 2007, GAF score of 40 and 
42 were assigned, respectively.  From that point, the 
veteran's PTSD was consistently assigned GAF scores ranging 
from 40 to 45, as he coped with stress related to the role as 
a care-giver for his wife and dealt with his preoccupation 
with the Iraq war.  

Analysis

The recent GAF scores assigned during out patient treatment 
and the score on the most recent VA examination are 
indicative of an inability to work and no friendships.  

Although the veteran has testified to engaging in some social 
activities and that he became unemployed due to a plant 
closing; he also testified that he would become angry with 
his fellow employees.  More significantly, mental health 
professionals, as shown by the GAF scores, have assessed the 
veteran's PTSD as causing symptoms that would approximate 
total occupational and social impairment.  As such, the 
evidence is in favor of the grant of a 100 percent rating.  A 
100 percent rating is, therefore, granted.  38 C.F.R. §§ 4.7, 
4.21 (2007).


ORDER

Entitlement to a 100 percent rating for PTSD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


